Citation Nr: 0335398	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  01-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for optic neuropathy of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1972 and from January 1975 to January 2000.  

This matter comes to the Board of Veterans Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida in which service connection for loss of vision of the 
left eye with diplopia was granted and assigned a 30 percent 
evaluation.  

At the June 2003 Central Office Hearing the veteran agreed 
that the issue certified for appellate consideration was 
entitlement to an increased rating for optic neuropathy of 
the left eye, currently evaluated as 30 percent disabling and 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.  


REMAND

The VCAA modified VA's duty to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  In the review of the claims file, 
it is noted that the appellant has not been provided with 
notice of the provisions of the VCAA with regard to what 
information and evidence is necessary to substantiate the 
claim as well as which evidence VA would seek to provide and 
which evidence the claimant was to provide, pursuant to the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103(a) (2002).  A 
remand is needed for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Appropriate action 
at the RO level is required to provide proper VCAA notice.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran contends that he is entitled to extraschedular 
consideration because his service connected optic neuropathy 
of the left eye renders him unable to work in the field in 
which he is trained, which is as a pilot.  See 38 C.F.R. § 
3.321(b)(1) (2003).  The facts in this case warrant referral 
to the Undersecretary for Benefits or to the Director, 
Compensation and Pension Service.  Preparation for referral 
to the selected VA officer must include all VCAA notice and 
assistance pertinent to developing the issue of entitlement 
to extraschedular rating.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claim.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  The RO is requested to refer this 
matter to the Chief Benefits Director or 
the Director, Compensation and Pension 
Service, for the consideration of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2003).  

4.  Then the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

